I am not in accord with the result reached by Mr. Justice CHANDLER. The policy of insurance in question bears a striking resemblance to the one issued by the same company, which we construed in Hauser v. Michigan Mutual *Page 5 Liability Co., 276 Mich. 624, the language of item 13 of the declarations, which reads "become effective if a dividend or other credit is applied as indicated hereon or upon payment of the first premium payment herein specified," being identical. In that case, recovery was sought under the personal accident part of the policy. The insurance period was for one year from noon September 15, 1933, and the premium was payable in five equal monthly instalments of $7.15, the first payment being due October 15, 1933. The insured died as a result of an injury received in a collision which occurred on January 3, 1934. No premiums had been paid on the policy up to the time of the accident, but several days thereafter a friend of the family paid defendant's agent $5 and he accepted it. Defendant relied upon the express language of the insurance contract and the statute, 3 Comp. Laws 1929, § 12441 (3[A]) (Stat. Ann. § 24.277 [3(A)], while plaintiff's administrator contended that the policy, becoming effective by delivery and upon the extension of credit, remained in force until its expiration date unless formally cancelled by the insurer. The court held that, since the contract provided for credit and instalment payments and expressly declared the effect of a payment after default, it was plain that such provision must govern the case and that the policy was not in effect when the insured was injured. The court also said in the Hauser Case, that:
"The policy must be read as a whole. Plaintiff's contention, if applicable, would be sufficient to carry the policy in force until the first payment was due. After a premium payment became due and was in default, however, a new situation arose which is covered by the provision above quoted." *Page 6 
In Pietrantonio v. Travelers Ins. Co. of Hartford,Connecticut, 282 Mich. 111, 116, the court said:
"It is a principle of law too well established in this jurisdiction and others to need discussion or citation of authorities, that a policy of insurance couched in language chosen by the insurer must be given the construction of which it is susceptible most favorable to the insured; that technical constructions of policies of insurance are not favored; and that exceptions in an insurance policy to the general liability provided for are to be strictly construed against the insurer," citing Pawlicki v. Hollenbeck, 250 Mich. 38.
My Brother CHANDLER finds no ambiguity in the contract. This may be true if we look only at the various clauses standing alone, but we read the policy and its accompanying papers together, construe the contract as a whole, and gather the intent of the parties from the four corners of the instruments.Rogers v. Great Northern Life Ins. Co., 284 Mich. 660.
The parties intended the entire policy to be in effect from November 9, 1936, to November 9, 1937. The combined premium for the three sections was payable in instalments, the first being due on December 9, 1936. One-fifth of the annual premium charged for personal accident (section 3) and emergency road service (section 2), as well as a service charge of 25 cents, was included in each instalment. Plaintiff's decedent was insured under section 3 from November 9, 1936, because such insurance was issued "in consideration and from date of payment of the entire annual premium stated in the declarations (unless otherwise provided)." Notwithstanding the claimed limitations of subsequent language in section 3 and item 13 of the "declarations," any other construction of the papers taken as a whole would provide only 11 months of coverage under section *Page 7 
3 even though the insured eventually paid the entire premium charged for 12 months.
Section 1 of the policy, which is not involved in this appeal, provides for certain coverage "in consideration of the payment of the premium," and the declarations are silent as to any limitation on section 1. If defendant's argument is applied to section 1, the insured might have only 7 months' coverage for bodily injury and property liability under this section even though the full 12 months' premium was eventually paid.
I cannot agree that printed language in item 13 of the declarations attached to the policy can impose limitations on the insurance coverage of section 3 or qualify the typewritten portions of the "declarations." Minnock v. Eureka Fire, Marine Ins. Co., 90 Mich. 236, 241. Defendant extended credit to the insured and thereby agreed to be liable for all the coverage of the entire policy until a default by the insured or cancellation by the insurer terminated such liability. Hauser
v. Michigan Mutual Liability Co., supra.
The judgment entered below should be reversed and the cause remanded for further proceedings not inconsistent with this opinion. It should be so ordered, with costs to appellant.
NORTH and McALLISTER, JJ., concurred with BUSHNELL, J. BUTZEL, C.J., did not sit. *Page 8